                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

VON DUPRIN LLC,                                 )
             Plaintiff,                         )
                                                )
       vs.                                      )
                                                )
MORAN ELECTRIC SERVICE,                         )     1:16-CV-01942-TWP-DML
INC., MAJOR HOLDINGS, LLC,                      )
MAJOR TOOL AND MACHINE,                         )
INC., and ZIMMER PAPER                          )
PRODUCTS INCORPORATED,                          )
                Defendants.                     )

     VON DUPRIN’S SURREPLY BRIEF OPPOSING MORAN ELECTRIC
        SERVICE’S CROSS-MOTION FOR SUMMARY JUDGMENT

       Von Duprin LLC (“Von Duprin”) submits this surreply brief to respond to the

new evidence cited in Moran Electric Service, Inc.’s (“Moran”) reply brief. [Dkt. 154]

Despite having two previous opportunities to fully explain his methods and results, 1

Moran’s expert witness offers a new declaration in connection with Moran’s reply

brief. [Dkt. 155-1] Pursuant to S.D. Ind. L.R. 56-1(d), a surreply brief is allowed

when the moving party “cites new evidence in the reply [brief]” as Moran has done.

       Moran argues that Von Duprin has not used its own expert to oppose the

divisibility opinion offered by Moran’s expert, and that Dr. Love’s opinion has been

misunderstood by Von Duprin. [Dkt. 154 at 12-13] In fact, the opposite is true. Von

Duprin understands exactly what Dr. Love was attempting to accomplish but finds

those efforts to be legally and scientifically defective as should this Court.

       1
        On May 21, 2018, Moran’s expert authored an expert report that contained his “opinions
and bases for opinions”. [See Expert Report of Adam H. Love, Ph.D. [Dkt. 135-1 at 8] On June 7,
2018, Moran’s expert gave his expert deposition in this case during which he testified at-length about
the methods or processes he used to form his opinions in this case. [Dkt. 137-2, 131:8-136:19]
       As the gatekeeper for the admission of expert testimony under Federal Rule

of Evidence 702, this court has a duty to decide whether the proffered expertise will

“help the trier of fact to understand the evidence or to determine a fact at issue”; “is

based on sufficient facts and data”; “is the product of reliable principles and

methods”; and “the expert has reliably applied the principle and methods to the

facts of the case.” FED. R. EVID. 702. Moran’s expert fails to satisfy this standard for

the admission of expert testimony.

       1. Moran’s Expert Offers No Opinion On Divisible Harm.

       The expert opinion offered by Dr. Love does not address the fundamental

issue before the Court. To avoid joint and several liability under CERCLA, the party

seeking to allocate the damages must show that the harm is divisible. Burlington N.

& Santa Fe Ry. Co. v. United States, 556 U.S. 599 (2009); United States v. NCR

Corp., 688 F.3d 833 (7th Cir. 2012). [Dkt. 149 at 12-15] Moran agrees that

divisibility of the harm is the applicable legal standard. [Dkt. 139 at 7-8] Moran’s

expert does not offer any opinion on this crucial question contrary to the unfounded

claim in Moran’s brief. [Dkt. 154 at 12 (“[Love] provides the opinion that the harm

alleged in this matter is divisible”)]

       Instead, Dr. Love tries to calculate the “relative mass contributions” of

CVOCs from each source property when the case law requires that the harm (not

the mass) be divisible. [Dkt. 155-1 at 2, ¶5 (“The methodology I used for

establishing divisibility of the CVOC contribution from each property and

calculating the relative mass contributions from each site to the groundwater



                                           2
contamination is based solely on my analysis of the site investigation data collected

from environmental samples at the various sites. [Love Expert Report, p. 11-12]”)]

       Moran’s expert uses available subsurface investigation data to develop a

geographical division of CVOC contamination between the various source areas

(Ertel, Zimmer Paper, Moran, and Von Duprin). [See Dkt. 135-1 at 18-22, Table 2]

He does not reach (and never claims to reach) any conclusion regarding the harm

posed by the particular CVOCs released at the individual source areas. [Id.] Dr.

Love never mentions “harm” in his expert report [Dkt. 135-1], never says “harm” in

his deposition testimony [Dkt. 137-2], and “harm” is conspicuously absent from his

latest sworn declaration [Dkt. 155-1]. Moran’s expert has not opined on the issue of

divisibility of “harm” which is fatal to Moran’s argument.2

       Each type of chlorinated solvent molecule is treated the same by Moran’s

expert. No differentiation is made between PCE and TCE molecules with respect to

the relative risks posed by each to human health or the environment. Since these

chlorinated solvent compounds have very different toxicity profiles, the risk of harm

posed by TCE and PCE is different. [Dkt. 136-1 at 105 (shows IDEM Indoor Air

Screening Level for TCE is 2.1 µg/m 3; the level for PCE is 42 µg/m3)] The vapor

intrusion investigations and subsequent mitigation of indoor air at several

residences and a public park building were all based on the presence of TCE (not

       2
            “The nature of the harm is the key factor in determining whether apportionment is
appropriate.” Matter of Bell Petroleum Servs., Inc., 3 F.3d 889, 908 (5th Cir. 1993). As one
commentator explained: “Even if a party’s waste stream can be separately accounted for, its effect on
the site and on other parties’ wastes at the site must also be taken into account.” William C. Tucker,
All Is Number: Mathematics, Divisibility and Apportionment Under Burlington Northern, 22
Fordham Envtl. L. Rev. 311, 316 (2011). That is, “a defendant must take into account a number of
factors relating not just to the contribution of a particular defendant to the harm, but also to the
effect of that defendant’s waste on the environment.” Id.

                                                  3
PCE) in those structures. [Dkts. 136-1 at 53-55; 136-7 at 4-5; 136-8 at 7] The

continuing threat to downgradient property owners is from TCE which is the

compound that will drive the remedy selection and the associated costs to remediate

the shallow groundwater plume. [Dkt. 136-1 at 50-52, 56-61 (highlighting risk of

exposure to TCE in shallow plume as the only completed exposure pathway)]

      A two-part test is used to decide when apportionment is appropriate.

Burlington, 556 U.S. at 614; NCR Corp., 688 F.3d at 838. The “threshold question”

is whether the harm is capable of apportionment as a matter of law, and then a

factual inquiry must point to a reasonable basis for apportionment. Id. Moran asks

this Court to rely on expert testimony to find that the harm is both theoretically

capable of apportionment and that the undisputed facts point to a reasonable basis

for apportionment. Since Dr. Love never opines on whether the “harm” is divisible,

Moran fails to answer the threshold question whether the harm is divisible as a

matter of law. Moran has failed to carry its burden of proof. Burlington, 556 U.S. at

614 (“At all times, the burden remains on the party seeking apportionment …”).

      2. Moran’s Expert Unreasonably Allocates All PCE
         Contamination To the Former Von Duprin Site.

      Moran’s expert incorrectly assumes that every PCE molecule on or near the

Von Duprin site came from that site. There is no factual support for this conclusion.

In his expert report, Moran’s expert identifies two former dry cleaner sites

downgradient from the Von Duprin site. [Dkt. 135-1 at 7, Fig. B-1] An expert hired

by the Major Defendants identified additional dry cleaners. [“PCE is also a common

solvent used by dry cleaners, and the former Von Duprin facility property was


                                         4
historically occupied by at least two dry cleaning operations and a third was located

nearby.” [Dkt. 136-7 at 7; Dkt. 135-4 at 118:1-119:12] In his deposition, Moran’s

expert testified that PCE is a common solvent used by dry cleaners [Dkt. 137-2 at

94:17-22] but that he did not reach any conclusions about whether or not any of the

dry cleaners made any contribution of PCE to the comingled plume. [Id. at 96:17-

97:22] He simply allocated all the PCE to the Von Duprin site.

       Moran claims that its expert provides a “reasonable basis for apportionment”

when that expert ignored four or five dry cleaners as potential sources on or near

the Von Duprin site of chlorinated solvent contamination. If one of the non-party

dry cleaners has contributed to the comingled plume, then it should be allocated a

share of the liability. Lumping any dry cleaner releases into Von Duprin’s basket is

not a reasonable way to divide the harm potentially caused by non-parties. Moran’s

expert does not provide a reasonable division (or apportionment) of liability between

the parties as required by the Burlington and NCR Corp. decisions. Moran has

failed the second prong of the two-part divisibility test.

       3. Moran’s Expert Uses A Static Model When Dynamic
          Conditions Have Existed and Still Exist in the Plume Area.

       The 2011 Advisory Notes to Rule 702 indicate that “common sense” 3 is one of

the most important tools for determining when an expert witness can be used to

offer an opinion based on facts—not just speculation unmoored by reliable facts. As

stated in his expert report:

       3 “There is no more certain test for determining when experts may be used than the common
sense inquiry whether the untrained layman would be qualified to determine intelligently and to the
best possible degree the particular issue without enlightenment from those having a specialized
understanding of the subject involved in the dispute.” Ladd, Expert Testimony, 5 Vand.L.Rev. 414,
418 (1952).

                                                5
      Industrial operations across the Site vicinity RPs extend over many
      decades, with few if any records available with which to calculate
      specific CVOC handling or disposal quantities. Soil and groundwater
      monitoring data at the locations where RPs operated are available only
      from relatively recent years. Moreover, the resulting CVOC plumes
      stemming from different sources across the Site vicinity are co-mingled
      (Figure 2-1 panels). Therefore, integrated historical CVOC quantities
      based on distinct groundwater plumes also cannot be discerned.

      In addition, the widespread presence of the reductive dehalogenation
      transformation products cis-1,2-DCE and vinyl chloride and the shift
      downgradient in the general concentration distributions of these two
      chemicals relative to those of PCE and TCE indicates widespread
      CVOC degradation has occurred in the groundwater.

[Dkt. 135-1 at 11] This description indicates that the conditions at each of the sites

had changed over time and are still changing today. How could any expert possibly

apportion the harm from such disparate sources over such long periods of time with

no eyewitnesses or contemporary records are available? The Herculean-task experts

face is why cases finding that divisibility of harm has been proven are so rare.

      Moran’s expert takes the static conditions at a certain point in time as being

representative of dynamic conditions occurring over a long period of time. Dr. Love

admits that: “Apportionment calculations described in this document derive from

groundwater and soil CVOC monitoring data collected in the Study Area since

2004.” [Dkt. 135-1 at 11, n. 37] In effect, Dr. Love uses a single camera frame to

describe a feature-length film. When the first chlorinated solvent release occurred,

the CVOCs began interacting with the environment in an ever changing ballet. The

next day this environmental ballet was somewhat changed because of adsorption

effects in soil, groundwater flow direction and rate, off-gassing of CVOC volatiles,

rainfall percolation through the impacted soil dragging CVOC molecules toward the


                                          6
groundwater, the presence of more oxygen or less oxygen near to the impacted area,

or the release of additional contaminants to the environment in the vicinity. These

changes occurred constantly for decades and are still occurring today.

       To qualify under Rule 702, the proffered expertise must be “based on

sufficient facts and data” to give reliable and reproducible results. Moran’s expert

offers an estimation based on the conditions observed since 2004. However, even the

limited data available to Moran’s expert has been biased by the removal of about

50,000 tons of soil from the three upgradient source areas (Ertel, Zimmer Paper,

and Moran).4 The time-limited facts do not permit a reasonable person to estimate

the dynamic events occurring over many decades that have resulted in the soil and

plume conditions now being observed. The available facts and data do not provide a

reasoned basis for expressing “expert opinions” but instead allow only speculation

masquerading as expert opinion. A common sense evaluation of the facts would

reject such pseudo-scientific guesswork.

                                        CONCLUSION

       The two-part test used in Burlington and NCR Corp. to decide when the

divisibility doctrine applies has not been met in this case. The “threshold question”

is whether the “harm” is theoretically capable of apportionment as a matter of law,

and then a factual inquiry must point to a reasonable basis for apportionment.

Moran has failed to establish either prong of the two-part test, and has not proven

that the harm is divisible.


       4Significant soil excavations occurred at Ertel (37,000 tons), Zimmer Paper (7,350 tons), and
Moran (4,641 tons). [Dkt.135-4 at 107:7-15; Dkt. 135-1 at 64; Dkt. 135-4 at 77: 9-23]

                                                 7
                                               Respectfully submitted,

                                               /s/ E. Sean Griggs
                                               E. Sean Griggs (17716-49)
                                               Alexandra R. French (32737-29)

                                               BARNES & THORNBURG LLP
                                               11 South Meridian Street
                                               Indianapolis, Indiana 46204
                                               alexandra.french@btlaw.com
                                               sean.griggs@btlaw.com
                                               Phone: (317) 231-7793
                                               Facsimile: (317) 231-7433

                                               Attorneys for Plaintiff,
                                               Von Duprin LLC




                            CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed on the 5th day

of October, 2018 through the Court’s electronic filing system. Notice of the filing

was sent to all counsel of record by operation of the ECF notification system, and

the parties may access the filing through ECF and/or PACER.


                                               /s/ E. Sean Griggs




DMS ESG 13370492v1



                                           8
